DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,656,138. Although the claims at issue are not identical, they are not patentably distinct from each other.  This rejection was applied in Paragraph 3 of the Non-Final Rejection mailed 04/04/22. The rejection remains in effect.  Please see Response to Arguments below. 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,116,482. Although the claims at issue are not identical, they are not patentably distinct from each other.  This rejection was applied in Paragraph 4 of the Non-Final Rejection mailed 04/04/22. The rejection remains in effect.  Please see Response to Arguments below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guirguis et al. (US 6,277,646).  This rejection was applied to claims 1-16 in Paragraphs 15-20 of the Non-Final Rejection mailed 04/04/22.  The rejection remains in effect for claims 1-13, 15, and 16. Applicant has amended the claims to include a test strip. Please see the altered rejection and Response to Arguments below. 
Regarding claims 1, 5-7, 13, 14 and 16 – Guirguis teaches a fluid specimen collecting and testing apparatus. The device includes a container (115) having a lid (120). The embodiments of the device most relevant to the instant claims is shown in Figures 12-16 and described in column 12, line 13 - column 13, line 8. As shown in the Figures and described in column 12, Guirguis teaches a lid (120) that includes a plurality of teeth (122) that mate with a plurality of (barbs 128) on the container (115). When the teeth (122) mate with the barbs (128) in a preferred first position, the engagement of the elements provides a
clicking sound. See column 12, lines 29-63. Guirguis does not teach a first place reminding board and tab that contact to achieve a reminding sound.
The Examiner considers the teeth (122) on the lid of Guirguis to be analogous to the elastic piece (21) on the barrel lid of the instant claims and considers the barbs (128) on the container of Guirguis to be analogous to the place reminding board (11) on the barrel body of the instant device. The Examiner takes the position that the difference between the teeth (122) and barbs (128) elements of the prior art Guirguis and the place reminding board (11) and tab (21) of the force bearing portion elements of the instant claim is one of mere shape. See In re Dailey,, 357 F.2d 669, 149 USPQ47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04, Section B - "Changes in Shape". In the instant case, the teeth (122) of Guirguis may have a different shape than the elastic tab (21) of the instant claim; and the barbs (128) of the container of Guirguis may have a different shape than the place reminding board (11) of the instant claim. However, the combination of features (teeth and barbs) from Guirguis provide a clicking sound that represents a desired position of the lid on the container as in the instant claim.
Regarding claims 2 and 15 – Guirguis discloses threads on the rim (60) of the barrel body (container 15) and threads on the barrel lid (20) in column 5, lines 15-17.
Regarding claims 3, 4, 8, and 9 – Guirguis teaches a securing member (test chamber 80) having a plurality of securing portions (chambers 84 and spacers 86) for containing a test strip (test agent 95) at different ends of the test strip (95) in Figure 4 and columns 5-6. 
Regarding claims 10 and 12 – Guirguis discloses test strips having multiple portions in column 4, lines 44-65; column 5, line 66 – column 6, line 6; and column 6, line 47 – column 7, line 6. 
Regarding claim 11 – Guirguis is silent as to the dimensions of the test card. The Examiner takes the position that the difference between prior art and the instant claim is a recitation of relative dimensions that is not patentably distinct from the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, the test strip having the claimed dimensions would not perform the function of providing an observable test result differently than the prior art Guirguis.  See MPEP 2144.04, Section IV, A – “Changes in Size/Proportion”. 

Response to Arguments
Applicant’s arguments, filed 07/05/22, with respect to the rejection(s) of claims 1-16 under Double Patenting have been fully considered.  The Examiner notes Applicant’s comments on page 6 of Remarks directed to submitting a Terminal Disclaimer to overcome the rejection upon the determination of allowable subject matter. 

Applicant’s arguments, filed 07/05/22, with respect to the rejection(s) of claims 1-16 under 35 U.S.C. 112(b) have been fully considered and they are persuasive. Applicant has amended the claims to address the issues set forth in Paragraphs 7-11 of the Non-Final Rejection mailed 04/04/22.  See also page 6 of Applicant’s Remarks.  Therefore, the rejection has been withdrawn. 

Applicant’s arguments, filed 07/05/22, with respect to the rejection(s) of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Guirguis et al. (US 6,277,646) have been fully considered but they are not persuasive.  Applicant has argued that the teeth and barbs of the Guirguis reference are not analogous to the single first place reminding board and first strip-shaped bump of the barrel body and hollow structure with first elastic strip shaped tab on the barrel lid.  The Examiner respectfully disagrees and submits the following in rebuttal.  Guirguis teaches teeth (122) on its lid (120) that mate with barbs (128) on the container body. The Examiner submits the mating between the teeth and barbs determines whether the barrel is properly screwed on by judging whether the mating portion is in coincidence with the positioning portion in terms of shape and position since the teeth are aligned with the barbs when the lid is properly screwed on the barrel. See column 12, lines 29-63 of Guirguis. The Examiner submits the teeth and barbs perform the same function as the board and tab of the claims and are therefore analogous art. With respect to the shape of the mating features (hollow structure and strip shaped in the instant claim vs. teeth and barbs in the reference) being obvious, Applicant has not argued that the particular claimed shape is critical to the operation of the device, pointed to any disclosure in the Specification which notes that the claimed shape is critical, or provided any objective evidence which would show that the particular claimed shape performs the function of providing an audible sound when the mating and positioning portions are properly mated as required by the claim. See MPEP 716 which details ways to overcome rejections through submission of evidence of criticality.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                        July 13, 2022